Citation Nr: 1139560	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  02-12 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1954 to March 1957. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2002 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri. Subsequently, the RO in Des moines, Iowa assumed jurisdiction of the claim.

This matter was previously before the Board in November 2006 and March 2010 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  As is discussed in further detail below, the Board finds that the RO substantially complied with the mandates of the remands and will proceed to adjudicate the appeal. See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   


FINDINGS OF FACT

1.  The Veteran is service-connected for mood/anxiety disorder to include depression, rated at 30 percent from February 16, 2005 to September 30, 2008; and as 50 percent disabling from September 30, 2008, pleurisy currently rated at 30 percent disabling, and tonsillitis rated as non-compensable.  

2.  The Veteran's combined service-connected disability rating was 30 percent prior to February 16, 2005, 50 percent from February 16, 2005 to September 29, 2008, and 70 percent from September 30, 2008. 

3.  The competent clinical evidence of record is against a finding that the Veteran's service-connected disabilities preclude him from maintaining substantially gainful employment consistent with his education and occupational experience


CONCLUSION OF LAW

The criteria for the award of TDIU benefits have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Duty to Notify 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim. As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded. Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim. 

In VA correspondence to the Veteran dated in February 2008, the Veteran was informed of what evidence was required to substantiate the claim, of his and VA's respective duties for obtaining evidence, and of the criteria for award of an effective date.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was not prejudicial to the Veteran.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated after notice was provided to the Veteran. The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices. 

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case. 

Duty to assist 

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), Social Security Administration records, and VA and private examination and treatment records.  Additionally, the claims file contains the statements of the Veteran in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain. The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  VA Forms 21-4142, dated in January 2010, list two medical treatment facilities for which the Veteran avers that he received treatment for a hole in his retina, and for radiation for prostate cancer.  The Veteran is not service-connected for either disability; as entitlement to TDIU is based on service connected disabilities alone, the Board finds that remand to obtain any records from those facilities is not warranted. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

VA examinations and opinions with respect to the issue on appeal were obtained in February 2005, September 2008, and May 2010.  In its March 2010 remand, the Board directed that the Appeals Management Center (AMC) obtain a clinical opinion on the issue of TDIU.  Clinical opinions and an examination were obtained in May 2010, with addendums in September 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the May 2010 VA examination and opinions, with September 2010 addendums, are adequate.  They are predicated on a full review of the Veteran's claims file, to include medical records, physical examinations of the Veteran, and an interview with the Veteran.  Opinions were obtained from two clinicians; one for the Veteran's service-connected mental disability, and one for the Veteran's service-connected pleurisy and tonsillitis.  Although, neither clinician specifically discussed all three service-connected disabilities in combination, the Board finds that when read together, the two opinions provide findings necessary to evaluate the Veteran's service-connected disabilities and to determine the issue on appeal.  Thus, the Board finds that the AMC substantially complied with its directives.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c) (4). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained. 

Legal criteria

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

Analysis 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran is service-connected for mood/anxiety disorder to include depression, rated at 30 percent from February 16, 2005 to September 30, 2008; and as 50 percent disabling from September 30, 2008; pleurisy currently rated at 30 percent disabling, and tonsillitis rated as non-compensable.  His combined service-connected disability rating was 30 percent prior to February 16, 2005, 50 percent from February 16, 2005 to September 29, 2008, and 70 percent from September 30, 2008. 

The Veteran did not meet the schedular criteria listed in 38 C.F.R. § 4.16(a) prior to September 30, 2008, because he did not have at least one disability rated at 40 percent or more and a combined evaluation for compensation of 70 percent.  From September 30, 2008, the Veteran meets the schedular criteria.  Thus, the issue is whether the Veteran, from September 30, 2008, is unable to follow a substantially gainful occupation as a result of a service-connected disabilities.  

The medical evidence of record reflects that the Veteran is diagnosed with the following nonservice-connected disabilities: COPD, multiple granulomas (likely than not secondary to history of bronchitis and pneumonia, and less likely than not secondary to pleurisy), prostate cancer, gout, exogenous obesity, history of congestive heart failure (asymptomatic), osteoarthritis, obstructive sleep apnea, benign prostate hypertrophy, diabetes, and hyperlipoproteinemia.  In determining whether a total disability rating based on individual unemployability is warranted, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The claims file includes several medical opinions as to the extent of the Veteran's disabilities.  The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001).

The claims file contains 2005 VA medical records regarding the Veteran's employability.  The February 2005 VA examiner, D.W., noted the following:

The Veteran is not capable of gainful employment involving any type of manual labor.  He may be capable of very limited work in a controlled environment doing a sedentary desk job type with appropriate education/training.  Vocational rehabilitation commensurate with his abilities, education, and training. 

D.W. does not indicate whether Veteran's inability to obtain gainful employment is due solely to his service-connected disabilities, or due in part to his nonservice-connected multiple granulomas, history of congestive heart failure, and exogenous obesity.  Therefore, the Board finds that it lacks probative value.

The Veteran underwent a February 2005 VA examination, by a clinical psychologist, M.M., with regard to his mood, anxiety, and depression disability. M.M. stated that the Veteran's likely service-connected disabilities rendered him partially, rather than totally impaired, with regard to employment.

VA correspondence, dated in March 2008, reflects the opinion of Dr. V.G.T. that the Veteran is "unable to maintain gainful employment due to multiple health problems including prostate cancer, diabetes, chronic obstructive pulmonary disease, hypertension, hyperlipidemia, and gastric reflux."  The Board finds that this opinion is not probative of the issue at hand because Dr. V.G.T.'s opinion considers the Veteran's nonservice-connected disabilities.  The provisions of 38 C.F.R. 4.16 clearly indicate that total disability ratings for compensation based on the unemployability of the individual relate specifically to unemployability based on service-connected disabilities.  The degree of nonservice-connected disabilities will be disregarded when making a TDIU determination. See Blackburn v. Brown, 4 Vet. App. 395, 398 (1993).  As Dr. V.G.T. considered nonservice-connected disabilities in rendering his opinion as to employability, the Board finds it is not a probative opinion. 

A September 2008 VA examiner, nurse practitioner, J. B., opined that

it is less likely than not that the Veteran's service-connected pleurisy and tonsillitis would preclude him from obtaining and sustaining gainful employment.  It is more likely than not that he is unable to sustain gainful employment due to the combined effects of COPD, peripheral neuropathy, CHF (congestive heart failure), pes planus, and adenocarcinoma of the prostrate. 

J.B. did not discuss the effect of the Veteran's service-connected mood and anxiety disorder, to include depression, on the Veteran's ability to obtain gainful employment. 

A September 2008 VA examiner, M.M., opined: 

The patient would not appear to be unemployable solely due to likely service-connected mental disorders, nor solely due to potentially compensable mental disorders.  It is my opinion at this time, that the bulk of the social and industrial impairment reflected by the GAFS below (45) should be regarded as ascribable to the patient's mood disorder due to general medical condition and anxiety disorder not otherwise specified, both arising on active duty. So at this point, the Veteran is seen as someone who due to his likely service-connected mental disorders shows reduced liability [sic] and productivity.  As for example, the Veteran would have more difficulty than the average person in sustaining his concentration, to fully utilize the limited intellectual resources that he does have, in order to learn and internalize new instructions.  He would be socially uncomfortable if having to work at close quarters with others, and it is likely also that he would be very poorly rested, given his chronically impaired sleep functioning.

The Board notes that the examiner discussed "likely service-connected disabilities" and did not discuss his service-connected disability of pleurisy or tonsillitis.  As noted above, whether the Veteran warrants TDIU is to be based solely on his service-connected disabilities, and must consider all of his service-connected disabilities. 

A May 2010 VA examination report, with a September 2010 addendum, by Dr. P.S. reflects the opinion of the examiner that "it is less likely as not that the Veteran's mental health factors render the Veteran unemployable in an entry level position.  A May 2010 VA examination report by Dr. D.K. reflects that the Veteran reported that he could not work due to his pulmonary condition.  He further reported that he stopped working due to his breathing difficulties.  The examiner, cited the report by Dr. P.S., and also noted the following functional impairment due to the Veteran's pulmonary fibrosis: "walking to 100 yards not to exceed 1 mile per 8 hours a day.  Avoid climbing steps or ladders.  Avoid repetitively bending over."  It was noted that he may perform at a light physical demand level to include "lifting/carry/push/pull 20 pounds occasionally and, 10 pounds, frequently."  It was noted that there was no functional impairment due to his larynx stenosis.  

Thus, the Board finds that the evidence of record is against a finding that the Veteran is unable to follow a substantially gainful occupation as a result of his service-connected disabilities:  No examiner of record has found that the Veteran's service-connected disabilities alone render him unemployable.  His service-connected mental disability does not prevent him from doing entry level work.  His service-connected pleurisy does not prevent him from doing light physical labor.  His service-connected tonsillitis has no effect on his employability.  The record does not reflect that he is prevented, solely due to his combined service-connected disabilities, from doing light entry level employment which requires light physical labor.  

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341 4.16, 4.19.  The records reflect that the Veteran has completed nine years of formal schooling had worked in a foundry, as a railroad laborer, and as a brakeman.  (See SSA notice of reconsideration determination dated in June 1973 and VA records.)  The Board acknowledges that the Veteran has been unemployed for more than three decades; however, the Board also notes that he has non-service-connected disabilities of COPD, multiple granulomas, prostate cancer, gout, exogenous obesity, history of congestive heart failure (asymptomatic), osteoarthritis, obstructive sleep apnea, benign prostate hypertrophy, diabetes, and hyperlipoproteinemia.  The claims file contains Social Security Administration (SSA) records with regard to disability benefits.  Initially, the Board notes that SSA determinations are not binding on VA.  SSA records, dated in August 1974, reflect that the Veteran did not have a sufficient pulmonary problem to preclude him from all substantial gainful activities; however, from a psychological and psychiatric view, the Veteran met the definition of "disability".  In June 1982, the SSA ceased the Veteran's benefits due to a finding that he had the mental capacity to perform the bulk of unskilled work activity.  April 1983 SSA records reflect that the Veteran had COPD, and was disabled due to a primary impairment related to his mental/emotional status.  SSA records, dated in 1989, reflect a primary diagnosis of dysthymic disorder and a secondary diagnosis of panic attacks. 

While the Board may be sympathetic to the Veteran's physical situation, the evidence of record does not warrant a finding that he is entitled to TDIU.

The Board finds that the evidence is against a finding that the Veteran's service connected disabilities prevent the Veteran from maintaining substantial gainful employment consistent with work experience.  The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. §  5107(b); Gilbert . v. Derwinski, 1 Vet. App. 49 (1990).   



ORDER

Entitlement to a total disability based upon individual unemployability due to service-connected disabilities (TDIU) is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


